Case 5:17-cv-05042-JLV Document 156 Filed 06/21/19 Page 1 of 8 PageID #: 1953




                                                                     ■   - ■
Case 5:17-cv-05042-JLV Document 156 Filed 06/21/19 Page 2 of 8 PageID #: 1954
    Case5:17-cv-05042-JLV Document 47 Filed 01/24/18 Page 1 of 2 PageiD #: 322




                     UNITED STATES DISTRICT COURT SOUTH DAKOTA
                                RAPID CITY DIVISION

Holll Telford                            )
                                                                             JAN 2 4 2018

                                               Civil No. 17-5042                     CLfiRir

        Plaintiffs                       )
                                                REQUEST TO TAKE JUDICIAL
Ron A. Bradeen, Bradeen                )        NOTICE OF FORGED AND
Real Estate, Jeff Storm, Jim Bultsma            BACK DATED DEED IN THIS
Jim Ashmore, Southern Hills Title      )        ACTION
Company, Morningside Properties LLP;
Heartland Real Estate; Verylis R. Boyd,)
Warner C. Boyd, Fall River County
Sheriff Robert Evans an SA Dane        )
Rasmussen in their official capacities
                                       )
       Defendants




             Plaintiffs hereby request that this court take judicial notice of the back dated and
forged DEED that the defendants file in this action plus other undisputed facts supporting
Plaintiffs fraud claims against the defendants. The follovring facts are undisputed by the
attached record.

            1. The deed bears a signature date of the owners of December 6, 2016.
            2. The Deed was notarized by a notary whose notarial jurat was EXPIRED TWO
MONTHS BEFORE the DEED was executed by the owriers Verylis Boyd and Warner Boyd
through their attorney Gerald Baldwin; thus making the deed VOID as a matter of law.
            3. The DEED was recorded with the Fall River County Register of Deeds three
weeks AFTER this action was filed and three weeks AFTER Judge Roberto Lange dismissed
USDC case no. 16-CV-3033 for lack of venue in the state of South Dakota and threatened
Plaintiffs with a felony fictitious address charge 18 USC 1342 on May 1. 2017.
            4. The attorney preparing the deed works with Southern Hills Title Company and
had prepared the deed allegedly while Souther Hills Title company was the escrow agent on
Case 5:17-cv-05042-JLV Document 156 Filed 06/21/19 Page 3 of 8 PageID #: 1955
  Case 5:17-cv-05042-JLV Document 47 Filed 01/24/18 Page 2 of 2 PagelD #: 323



this transaction.

            5. Southern Hills attorney in this action represented CENTURYLiNK In the action
before Judge Lange's court and committed overwhelming identity fraud before Judge Lange's
court.


Dated: January 23, 2018




                                        Certificate of Service
        The above signed verifies that this document will be placed into the court's ecf filing systems
and served on all parties.
    Case 5:17-cv-05042-JLV Document 156 Filed 06/21/19 Page 4 of 8 PageID #: 1956
     Case5:17-cv-05042-JLV Document 47-1 filed 01/24/18 Page 1 of 2 PagelD #: 324

                                                 Filect for Recora - fai-j. xxver

                                                 riled on             5/24/2017           3:30 PM
                                                 Dociainent#       R 05SS09          Type: DEED-WAR
                                                 BOOK      142       of    DEEDS
           Prspared By:                          PAGE           935 through.             936 #ofPages
           Gerald M,Baldwin
           Attorney at Law                       Melody Engebretson/ Register of Deeds
                                                 Fee ?                            30.00          CK.
           Box 31
           Cusler, SD 57730                      Transfer       Fee $               2 -SO
           605-673-3331                                                                       Key#     87461




               Transier Fee
o
             Paid $ ^-
                                              WARRANTY DEED



                    MORNiNGSIDE PROPERTIES, LLP. a South Dakoia Umrted Liability Partnership,

           of PC Box 1108, Mitchell, SD 57301, GRPmOR for and in consideration of One Dollar

           and other valuable consideration GRANTS,CONVEYS,and WARRANTS to HOLLIE

           TELFORD and BRENDA BURTON, as joint tenants with right of survivorship and not as

           tenante in common, of 229 N. Pine SL, Gordon, NE 69343, GRANTEES-,the following
           described real estate in tiie County of Fall River and the State of South Dakota:


               Lots 3,4,5,and 6 in Block 63,Town of Oelrichs, Fall River County,South Dakota.

                    INCLUDING:

                             A.   A# oil, gas and mineral estate held by Grantor.
                             B.   Any interest In rights-of-way or easements resenred or
                                  established on other properties, providing access to the
                                  demised premises.

                    SUBJECT TO THE FOLLOWING:

                             A.   Exceptions and reservations contained in the United States
                                  Patent and all prior valid exceptions and reservations of oil.
                                  gas and minerals.
                             B.   Highway and public utifity rights-of-way and easements as
                                  described, platted, or established by prescription.
                             C.   Covenants, restrictions and reservatiorrs of record, if any.
                                   providing that the same are not violated by the existing
                                  Improvements or the use thereof.
                                                                 1 / f
Case 5:17-cv-05042-JLV Document 156 Filed 06/21/19 Page 5 of 8 PageID #: 1957
     Case 5:17-cv-05042-JLV Document 47-1 Filed 01/24/18 Page 2 of 2 PagelD #: 325




                          D.       Any zoning, building or land use regulations, of whatever
                                   nature or kind, of any governmental body, law or statute, or
                                   violations thereof, that may be applicable to or affecting-the
                                   real premises herein being soid.
                          E.       Current taxes not delinquent

          Transfier Fee
          $2.50

                  Dated thls6^ day of                     2016.

                                     GRANTOR:              MORNINGSIDE PROPERTIES, LLP



                                                                x/cifi^ysR. BOYD            ^



                                                                        EROaOYD
                                                           Its: Partner



           STATE OF SOUTH DAKOTA                  )
                                                  )SS
           IN THE COUNTY                          .)

                  On this the 6^^             dav nf                 .2016, before me,the undersigned
           officer, peTsonally appeared VERYLIS R.BOYD and WARNER C.BOYD,who
           acknowledged friemselves to be partners of MORNINGSIDE PROPERTIES,LLP,a South
           Dakota Limited Liability Partnership,and thatthey, as such paitneis, being authorized so to
           do,executed the foregoing instrument for the purposes foerein contained, by signing the
           name of the partnership by themselves as partners.
                   IN WITNESS WHEREOF I hereunto set my hand and official seal.


                                                             Notary Public,
                               expires:

z-     (V rSPALV.v- =




                                          V   V   936
Case 5:17-cv-05042-JLV Document 156 Filed 06/21/19 Page 6 of 8 PageID #: 1958
Case 5:17-cv-05042-JLV Document 156 Filed 06/21/19 Page 7 of 8 PageID #: 1959
Case 5;17-cv-05042-JLV Document 151 Filed 05/13/19 Page 12 of 82 PagelD #; 1866
                                                                                12




     1     Q.    And is it then taken from the network folder and put

     2     in the right slot for a case?

     3     A.    Then it would be filed in CM/ECF in that case.           Yes.

     4                  THE COURT:    Perhaps we should explain on the

     5     record the acronym CM/ECF.

     6                  THE WITNESS:    CM/ECF is an acronym for Case

     7     Management Electronic Case Files.

                        MR. BERNARD:    Okay.   Thank you. Your Honor.

     9     Q.    BY MR. BERNARD:      And is it always you who, after

    10     scanning it, puts it into the electronic system?

    11     A.    The person who takes the document at the counter

    12     scans it and puts it in a folder.         And then whoever is

    13     responsible for that folder would put it in CM/ECF.            Not

    14     necessarily the same person.

    15     Q.    Okay.    And my knowledge of the electronic system is

    16     that when it's put into that system, it puts a stamp at

    17     the top?

    18     A.    Yes.


    19     Q.    Does the stamp reflect the day in which the document

    20      was delivered to the clerk by hand?

    21      A.   Not — I think — I'm not sure what we're talking

    22      about.    When a document is filed in CM/ECF, the system

    23      will put a header on the document that has a date on it of

    24      when it was put into CM/ECF.        When a document is taken

    25      over the counter sometimes it's stamped with a "filed"


                              SHERI L NOT HELP HIM, CRR, RPR



                               idAb
Case 5:17-cv-05042-JLV Document 156 Filed 06/21/19 Page 8 of 8 PageID #: 1960
Case 5:17-cv-05042-JLV Document 151 Filed 05/13/19 Page 13 of 82 PagelD #: 1867
                                                                              13




           stamp, with a date on it.        It doesn't have a time, I don't

           believe.


           Q.      Okay.    And what I'm referring to is the electronic

           stamp at the top that the electronic system puts on it.

           A.      We call that a header.      But yes.

           Q.      Okay.    The header.   Does the header reflect the day

           that the document was handed to the clerk?

           A.      No.     It reflects the time it was put into CM/ECF.

     9     Normally it does reflect when we got it over the counter,

    10      yes.    But it's derived from when it was put into the

    11     system.

    12     Q.      Okay.     I'm having a hard time understanding.      How do

    13      we know that if I walk in on the last day to file a

    14      document, that it was actually hand-delivered to you that

    15      day?

    16      A.     It should be — they should both be the same.

    17      Q.     That is the header and the data line?

    18      A.     Yes.


    19                     THE COURT:   Ms. Thielen, the question that I

    20      need to have an answer to is when a person comes and

    21      provides a document for filing over the counter, you said

    22      it may be stamped mechanically.         But is it then filed in

    23      CM/ECF that day so the header would appear on it?

     24                    THE WITNESS:   It isn't necessarily filed on the

     25     same day.       But if it isn't — if we get something late in


                                 SHERI L NOT HELP HIM, GRR, RPR
